Citation Nr: 1431049	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  08-39 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cervical spine disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from August 1967 to September 1969, to include a tour of duty in the Republic of Vietnam.  His decorations include three Purple Heart Medals.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, that, in pertinent part, denied service connection for a neck injury.  

In May 2012, the Veteran testified at a Board video-conference hearing.  A transcript of that hearing has been associated with his claims file.

This matter was previously before the Board in July 2012 at which time it was remanded for additional development.  It is now returned to the Board.  

The Board notes that the Veteran is represented by Colin E. Kemmerly, Attorney at Law, but that representation is limited to several issues that are not on appeal.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  This has been considered by the Board in adjudicating this matter.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

Initially, a review of Compensation and Pension Records Interchange (CAPRI) records found in Virtual VA (electronic record) reveals VA outpatient treatment records dated through March 2014.  The most recent Supplemental Statement of the Case is dated in September 2012.  The additional VA outpatient treatment records have not been reviewed by the agency of original jurisdiction in connection with a decision on the Veteran's claim.  In this circumstance, the law requires that the Board return the appeal to the agency of original jurisdiction for initial consideration of the evidence.  As such, the Board will remand the case for agency of original jurisdiction initial consideration of the additional evidence.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Veteran asserts that he injured his neck when he fell down some steps during service and that he has continued to have neck problems ever since.  During the May 2012 Board hearing, he testified that he did not complain of neck problems for many years because he felt he could deal with the pain and because his low back disability was his primary concern.  His service treatment records confirm that he fell down 10 feet of stairs in January 1969.  

As indicated above, the Veteran is the recipient of three Purple Heart Medals indicating that he was engaged in combat with the enemy during his period of active service.  If a Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012). 

This matter was previously remanded by the Board in July 2012 so as to obtain a VA medical opinion as to the nature and etiology of the Veteran's asserted neck disability.  A VA examination report dated in August 2012 shows that the Veteran was diagnosed with extensive degenerative spondylosis of the cervical spine.  The examiner concluded that the neck disability was not caused by or related to the incident claimed in January 1969; was not caused by or related to service or a service-connected conditions; and was not manifested during active duty or a year after.  The examiner reasoned that this was highly unlikely since the condition was the product of aging, as established in medical literature.  The examiner also reasoned there could be a genetic component to the Veteran's neck disability.

The Board finds this opinion to be inadequate because it is not supported by a rationale, and because the opinion did not take into account the lay statements provided by the Veteran alleging onset of symptoms in service and continuity since.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  The VA examiner suggests that the Veteran's neck disability is due to aging, yet does not offer an explanation for this conclusion other than to state it is common and worsens with age.  As such, a new examination is required.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA examination to determine the etiology of any current cervical spine disabilities.  The Veteran's claims file must be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  

After examination of the Veteran and review of the entire record, the examiner is requested to identify any current disabilities of the cervical spine, and provide an opinion, with complete rationale, as to whether it is at least as likely as not that any cervical spine disability demonstrated over the course of this appeal first manifested in service or within a year thereafter, or are causally related to any incident of service (to specifically include the fall down 10 feet of stairs in January 1969).  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a specific neck disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



